391 F.2d 268
Reison GRAY, Petitioner-Appellant,v.John W. WINGO, Warden Kentucky State Penitentiary, Respondent-Appellee.
No. 17750.
United States Court of Appeals Sixth Circuit.
August 22, 1967.

Reison Gray, in pro. per.
Robert Matthews, Atty. Gen., John B. Browning, Asst. Atty. Gen., Frankfort, Ky., for appellee.
Before O'SULLIVAN, McCREE and COMBS, Circuit Judges.
ORDER
PER CURIAM.


1
Petitioner-appellant is an inmate of Kentucky State Penitentiary at Eddyville under sentence for storehouse breaking. He appeals from the denial of a petition for writ of habeas corpus by the United States District Court for the Western District of Kentucky.


2
The grounds stated in the petition are: (1) evidence against petitioner in the state court was inadmissible and insufficient, (2) petitioner was denied a fair and impartial trial, and (3) court appointed counsel refused to ask for a new trial or to appeal.


3
Grounds (1) and (2) are insufficient because they are merely conclusions of the petitioner unsupported by any factual definition. Brown v. Allen, 344 U.S. 443, 73 S. Ct. 397, 97 L. Ed. 469 (1953).


4
Ground (3) is without merit because petitioner has not availed himself of the post-conviction procedure provided by Kentucky laws. Kentucky Rules of Criminal Procedure 11.42.


5
The judgment of the District Court is affirmed.